       Case 1:19-cv-11793-MKV Document 16 Filed 07/10/20 Page 1 of 2



D. CHRISTOPHER MASON                   ATTORNEYS AT LAW                              EMAIL:
                                   11 BROADWAY - SUITE 615-8                  cmason@masonlawpllc.com
                                  NEW YORK, NEW YORK 10004
                                 P: 212.498.9691 F: 212.498.9692



                                                                   July 10th, 2020

VIA ECF
Judge Mary Kay Vyskocil
Daniel Patrick Moynihan
United States Courthouse
500 Pearl St.
New York, NY 10007-1312


 RE:                   Paul Delva v. Charter Communications, et. al; 1:19 cv 11793


Dear Judge Vyskocil:

         This firm represents the Plaintiff, Paul Delva, in the above referenced matter. In

response to the Court’s Order, dated July 3rd, 2020, we have contacted counsel for the

Defendants, Anthony Grice, Esq. of Husch Blackwell, LLP. Prior to the COVID-19

outbreak the parties discussed having this matter stayed in light of the fact that the Plaintiff

executed a Mutual Arbitration Agreement with Defendant Charter Communications, Inc.,

at the time he was hired, that covers Plaintiff’s employment-related claims alleged in this

matter. However, the COVID-19 outbreak delayed any further discussion of staying the

instant matter until recently. After further conversation and with the consent of counsel

for the Defendants the parties respectfully request this matter be stayed pending the

arbitration of Plaintiff’s claims against Defendants consistent with the parties’ Mutual

Arbitration Agreement. Under 9 U.S.C. sec.3, Federal Arbitration Act and the holding in

Katz v. Cellco Partnership, 794 F.3d 341, 347 (2d Cr. 2015) the second circuit joined with

other circuits holding that “the text, structure, and underlying policy of the FAA mandate




HB: 4852-9889-8882.1
       Case 1:19-cv-11793-MKV Document 16 Filed 07/10/20 Page 2 of 2




a stay of proceedings when all the claims in an action have been referred to arbitration and

a stay requested.”

         Thank you for your attention to this matter.

                                                        Respectfully Submitted,

                                                        MASON LAW, PLLC.

                                                        /s/ D. Christopher Mason
                                                        D. Christopher Mason, Esq.

cc: Antony Grice, Esq. – Counsel for Defendants (via ECF)




HB: 4852-9889-8882.1
